Examiner’s Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/3021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Attorney for Applicant, Ishir Mehta, Registration No. 75611, on 10/21/2021.


In the claims:
See attached Claims Listing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a computer-implemented method comprising: receiving, by a floating point unit (FPU), a binary floating point (BFP) value, wherein the BFP value comprises a significand, and wherein the significand comprises an integer part and a fractional part; transmitting, by the FPU, the integer part of the BFP to a conversion register and a duplicate BFP value to an adder; converting, by the conversion register, the integer part of the BFP value to a binary coded decimal (BCD) value and transmitting the BCD value to the adder; determining, in parallel to the converting, whether to round the BCD value received from the conversion register, based on a fractional part of the duplicate BFP value; and performing, in parallel to the converting and by the adder, a rounding operation on the BCD value based on the rounding determination. Claim 8 is directed to a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: receiving, by a floating point unit (FPU), a binary floating point (BFP) value, wherein the BFP value comprises a significand, and wherein the significand comprises an integer part and a fractional part; transmitting, by the FPU, the integer part of the BFP to a conversion register and a duplicate BFP value to an adder; converting, by the conversion register, the integer part of the BFP value to a binary coded decimal (BCD) value and transmitting the BCD value to the adder; determining, in parallel to the converting, whether to round the BCD value received from the conversion register, based on a fractional part of the duplicate BFP value; and performing, in parallel to the converting and by the adder, a rounding operation on the BCD value based on the rounding determination. Claim 15 is directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: receiving, by a floating point unit (FPU), a binary 
None of the prior art references cited and discussed in the remarks dated 09/23/2021 teach or suggest individually or in combination the specific circuit arrangement and configuration of the floating point unit (FPU) that includes a conversion register and an adder for performing the BFP to BCD conversion such that the rounding operation is performed by the adder in parallel while the conversion register converts the BFP number to the BCD number as required by claims 1, 8, and 15. Claims 2-7, 9-14, and 16-20 depends on claims 1, 8, and 15 respectively and are allowed for at least the same reasons. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182